Citation Nr: 1206644	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  06-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability

2.  Entitlement to service connection for a left leg disability

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee arthralgia.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

5.  Entitlement to service connection for right knee arthralgia.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in June 2010, at which time it was remanded for additional development.

The issue of entitlement to non-service-connected disability pension benefits has been raised by Informal Hearing Presentation of June 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 
  
The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A back disability was not shown in active service or within one year after service discharge, and there is no competent evidence of a link between the Veteran's current back disability and his active service.

2.  A left leg disability was not shown in active service or within one year after service discharge, and there is no competent evidence of a current left leg disability.

3.  The RO in Detroit, Michigan, denied entitlement to service connection for right knee arthralgia in a May 1979 rating decision.  The Veteran did not timely appeal the decision, and it is now final.

4.  Evidence received since May 1979 has not been previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for right knee arthralgia.

5.  Right knee arthralgia was not shown in active service or within one year after service discharge, and there is no competent evidence of current right knee arthralgia.

6.  The RO in Waco, Texas denied entitlement to service connection for hypertension in a December 1985 rating decision.  The Veteran did not timely appeal the decision, and it is now final.

7.  Evidence received since December 1985 has not been previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011).

3.  The criteria for reopening of a claim of service connection for right knee arthralgia have been met.  38 U.S.C.A. § 5108  (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

4.  The criteria for service connection for right knee arthralgia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011).

5.  The criteria for reopening of a claim of service connection for hypertension have been met.  38 U.S.C.A. § 5108  (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  October 2005 and June 2006 letters satisfied the notice provisions.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) (1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that VA notify a claimant of the evidence and information that is necessary to reopen the claim and that VA notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Such notice was provided in the October 2005 and June 2006 letters to the Veteran.
 The Veteran's service treatment records (STRs), VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  His Social Security Administration disability determination, and the records considered in that determination, were obtained in June 2010.  38 C.F.R. § 3.159 (c)(2).  The RO did not afford the Veteran a VA examination on the basis that there is already sufficient medical evidence to decide the claim; the Board agrees.  There is no competent evidence of a current left leg disability.    While the Veteran had been diagnosed with a back disability and right knee arthralgia, there is no indication that they are associated with an in-service event, as discussed below in detail.  Therefore, the evidence of record does not trigger the necessity of an examination in order to decide those claims on the merits.  See 38 C.F.R. § 3.159(c); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).
 
Analysis

A.  New and Material Evidence to Reopen the claim for Right Knee Arthralgia and Hypertension

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decision makers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  Service connection for right knee arthralgia was denied in a May 1979 decision by the RO in Detroit, Michigan.  A reason for the denial was not provided, but the evidence shows that at an April 1979 VA examination an X-ray was "essentially negative" and that the Veteran was diagnosed with right knee arthralgia.  

The treatment records since the April 1979 rating decision do not show any complaints, treatment, or diagnoses related to the right knee.  The Veteran's representative wrote in June 2011 that the Veteran said that he injured his knees during military training that included karate and judo at Lackland Air Force Base.  This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to material elements of the claims.  The evidence relates to the Veteran's contentions that he currently suffers from right knee arthralgia and that he has suffered from it since military service.  Reopening the claim of service connection for right knee arthralgia is warranted.  38 U.S.C.A. § 5108.

Service connection for hypertension was denied in a December 1985 rating decision from the RO in Waco, Texas because there was no evidence of hypertension in service or subsequent to service and the VA examination was negative for hypertension.

Treatment records since the December 1985 rating decision show that in July 2001 the Veteran was described at VA treatment as having a 30 year history of variable hypertension for which he had been on and off prescription medication.  An October 2003 treatment record reflects that the Veteran complained of feeling dizzy whenever his blood pressure was elevated.  The Veteran was diagnosed with hypertension and was prescribed felodipine.  He has continued to receive treatment through VA for hypertension.  This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to material elements of the claim; i.e. that he currently suffers from hypertension and that he has suffered from it since military service.  Reopening the claim of service connection for hypertension is warranted.  38 U.S.C.A. § 5108.

B.  Service Connection for a Back Disability, Left Leg Disability, and Right Knee Arthralgia

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Hypertension and arthritis are listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he has a back disability, left leg disability, and right knee arthralgia that were incurred in service.  The STRs do not show any complaints, findings or treatment related to these disabilities.  

July 2005 VA treatment records indicate that the Veteran complained of chronic  back pain.  At August 2005 VA treatment the Veteran reported that he had chronic back pain.  He denied recent trauma or injury.  On examination there was tenderness to palpation of the lumbar spine and positive muscle spasm.  Straight leg raise was positive and the Veteran was unable to raise his legs greater than 30 degrees.  The diagnosis was radicular signs by exam, and the Veteran was prescribed etodolac and Flexeril.  X-rays showed a slightly narrowed L5-S1 disk and were otherwise normal.  An October 2005 MRI of the lumbar spine showed multilevel degenerative disc disease that was most pronounced at L5-S1 and multifacet degenerative changes.  The Veteran had VA occupational therapy treatment for his upper extremities in August 2005.  The VA treatment records do not show treatment related to the left leg or right knee.

The Veteran's representative wrote in a June 2011 statement that while the Veteran was in combat training at Lackland Air Force Base, Camp Bullett, he fell off of a 200 foot cliff.  Although he was able to grab onto a rope, he landed hard and was given treatment with hot pads.  As discussed above,  the representative also wrote in June 2011 that the Veteran said that he injured his knees during military training at Lackland Air Force Base that included karate and judo.

The Veteran was found to be disabled by the Social Security Administration as of July 2005 due to degenerative disc disease of the lumbar spine.  The records from the Social Security Administration do not contain any opinions or statements as to the etiology of the degenerative disc disease.

The record does not show that the Veteran has ever been diagnosed with a left leg disability and has not been diagnosed with right knee arthralgia since 1979.  While a finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, there is no evidence showing that the Veteran has been diagnosed with a current left leg disability or right knee arthralgia at any time since he filed his current claims.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

To the extent that the Veteran complains of any left leg and right knee pain, pain itself is not a disability for VA purposes.  A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  Without a pathology to which the complaints of pain can be attributed, there is no basis to find a left leg disability or right knee arthralgia for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Veteran is competent to report symptoms related to his back because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

While the Veteran's reports of having current pain related to his back are credible, and the treatment records show a current diagnosis, the Veteran's report of his in-service injury are not credible.  The STRs do not reflect any injuries to the back, and the June 2011 statement from the Veteran's representative indicates that he received treatment after this incident.  Furthermore, on a November 1967 medical history report in conjunction with his discharge examination, the Veteran indicated that he had never had recurrent back pain.  Upon examination  his spine was found to be normal.  While only the summation of a 1967 in-service hospitalization is of record, it clearly demonstrates that the hospitalization was due to parotitis and orchitis mumps, and not for his back.  When the complete records from the hospitalization were requested in June 2010, the response from the National Personnel Records Center indicated that there were no additional records available.  

The Veteran has offered his own opinion on etiology, stating he believes his current back disability is related to his military service.  However, as a layperson, the Veteran is not competent to render such a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d at 1372 (Fed. Cir. 2007).  

Given the absence of any diagnosis related to the left leg and right knee since the claim was submitted; the lack of credible evidence of a back injury during service; the absence of any applicable presumptions; and the absence of any competent evidence linking the current back disability to service; the preponderance of the evidence is against the service connection claims.  There is no doubt to be resolved and service connection for a back disability, a left leg disability, and right knee arthralgia is not warranted.


ORDER

Service connection for a back disability is denied.

Service connection for a left leg disability is denied.

New and material evidence having been submitted, the petition to reopen the claim for service connection for right knee arthralgia is granted.

Service connection for right knee arthralgia is denied.

New and material evidence having been submitted, the petition to reopen the claim for service connection for hypertension is granted.


REMAND

The STRs show at the April 1965 enlistment examination the Veteran's blood pressure was 138/64.  The April to May 1967 hospitalization summarization for parotitis and orchitis mumps states the Veteran's blood pressure was 126/80 and that the heart had no rubs or murmurs except for a short basal systolic ejection murmur.  At the November 1967 discharge examination it was 126/78.  The Veteran's representative's June 2011 statement cited information from the Mayo Clinic that these readings indicate that the Veteran was prehypertensive.  

At a VA examination in September 1985, the Veteran's blood pressure readings were 130/80, 118/80 and 120/30.  An EKG from October 1985 was normal.  At the November 1985 examination the blood pressure readings were 142/90 sitting, 132/88 supine, and 130/88 standing.  The diagnosis was history of hypertension, normal at this time and not under treatment.   July 2001 VA treatment records indicate that the Veteran reported a 30 year history of variable hypertension for which he had been on and off prescription medication.  His blood pressure at the time of the July 2001 treatment was 145/90.  The Veteran was diagnosed with hypertension at October 2003 VA treatment and was prescribed felodipine.  He has continued to receive treatment through VA for hypertension.  At October 2010 treatment his blood pressure was 217/119.

Given that the STRs may show that the Veteran was prehypertensive during service and that he has since been diagnosed with hypertension, a VA examination is required to obtain an opinion regarding the relationship between his current hypertension and active service.  See 38 C.F.R. § 3.159(c); McClendon, supra.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA hypertension examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension is related to the symptoms he experienced in service.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


